Citation Nr: 1026367	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
right arm lymphedema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to 
January 1980 and April 1985 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, which 
granted service connection for lymphedema of the right arm 
assigning a 10 percent rating, effective June 1, 2004.  The 
claims file was subsequently transferred to the RO in Waco, 
Texas.

A December 2007 VA examination cancellation request notes that 
the Veteran called in and stated that she did not want to appeal 
her initial rating claim for lymphedema of the right arm.  In a 
January 2008 supplemental statement of the case, the RO indicated 
that if the Veteran wished to withdraw her claim, she should do 
so in writing.  She did not respond.  Her representative 
subsequently submitted arguments on her behalf in statements 
dated in April 2008 and July 2010.  As a withdrawal of an appeal 
must be in writing or during sworn testimony at a hearing, the 
claim remains on appeal.  See 38 C.F.R. § 20.204.  


FINDING OF FACT

The evidence shows that the right arm lymphadema is manifested by 
complaints of daily swelling and pain in the right arm and 
objective findings of edema.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for lymphadema of the right arm have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.3, 4.7, 4.104, 
4.117, Diagnostic Codes 7799-7121 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).   

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2005, regarding the initial service connection claim 
for a right arm condition (later described as lymphedema of the 
right arm).  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate the claim and 
the relative duties of VA and the claimant to obtain evidence.  
However, the letter did not include the criteria for assigning 
disability ratings and effective dates, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

After the RO granted service connection for lymphedema of the 
right arm in a September 15, 2005 rating decision, the Veteran 
filed a notice of disagreement with the assigned rating in 
September 7, 2006 (prior to the one-year deadline).  The RO 
continued the 10 percent rating in a March 2007 statement of the 
case and subsequent supplemental statements of the case.  While 
the Veteran was not provided a VA letter outlining the evidence 
necessary to substantiate an initial increased rating claim, 
including the laws regarding degrees of disability or effective 
dates for any grant of service connection, the statutory scheme 
contemplates that once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 
Vet. App. at 490 (2006).  As the Veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under the 
statute.  Id.  Moreover, in an April 2008 statement, the 
Veteran's representative included the criteria for Diagnostic 
Code 7121 in arguing why an increased rating was warranted for 
the Veteran's disability and thus demonstrates an understanding 
of the criteria necessary to substantiate the Veteran's claim.  
The Veteran's representative is presumed to have basic knowledge 
of the applicable criteria for the Veteran's claim and to have 
communicated this information to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438- 439 (2006).  As such, any 
defect with respect to the content of the notice requirement was 
non-prejudicial.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, offered to assist the 
Veteran in obtaining evidence, and afforded the Veteran a 
physical examination.  The Veteran failed to report for VA 
Compensation and Pension examinations scheduled in July 2007 and 
December 2007 without providing good cause for missing either 
examination.  A note on the December 2007 cancellation request 
notes that the Veteran did not want to pursue her appeal.  The 
Board finds that further attempts to schedule the Veteran for a 
VA examination would be futile.  At the same time, the Board 
observes that "[t]he duty to assist is not always a one-way 
street."  If a veteran wishes help, he/she cannot passively wait 
for it in those circumstances where he/she may or should have 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because of the 
Veteran's failure to report for these scheduled VA examinations, 
VA has been unable to obtain potentially favorable evidence.  
Accordingly, the Board will adjudicate the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655.  The Veteran 
indicated on a May 2007 statement associated with her VA-Form 9 
that she was in the process of setting up appointments to assess 
the lymphedema of her right arm.  In the three years since that 
time, she has not submitted or identified any additional evidence 
to be obtained.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.    

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The RO granted service connection for lymphedema of the right arm 
in September 2005 assigning a 10 percent evaluation, effective 
June 1, 2004.  The Veteran appealed this action contending that 
the impairment in the right arm garnered a rating higher than 10 
percent.  She indicated that the lymphedema in the right arm 
affected her daily life activities and employability 
immeasurably. 

The provisions of 38 C.F.R. § 3.655 are applicable in conjunction 
with the Veteran's failure to report for VA examinations 
scheduled for July 2007 and December 2007.  Under 38 C.F.R. § 
3.655(b), when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other original 
claim, a reopened claim for a benefit that was previously 
disallowed, or a claim for increase, the claim shall be denied.  
Because the current appeal arises from an original claim of 
entitlement to service connection, this claim will be decided 
based upon the available evidence of record. 38 C.F.R. § 
3.655(b).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.2.  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id. 

The Veteran's service-connected lymphadema of the right arm is 
currently rated as 10 percent disabling under 38 C.F.R. §§ 4.104, 
4.117, Diagnostic Codes 7799-7121 (2009). Her specific diagnosis 
is not listed in the Rating Schedule.  Therefore, the RO assigned 
Diagnostic Code 7799 pursuant to 38 C.F.R. § 4.27 (2009), which 
provides that unlisted disabilities requiring rating by analogy 
will be coded first by the numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20 (2009).  The RO 
determined that the most closely related body part involves the 
hemic and lymphatic systems under 38 C.F.R. § 4.117, Diagnostic 
Codes 7700 to 7716, hence the designation of Diagnostic Code 
7799, but determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.104, Diagnostic Code 7121, for post-
phlebetic syndrome of any etiology.  The Board considered whether 
she would be entitled to a higher rating under another diagnostic 
code; however, no other applicable diagnostic code would produce 
a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of Diagnostic Code should be 
upheld so long as it is supported by explanation and evidence); 
see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(indicating that any change in diagnostic code must be 
specifically explained).

Post-phlebitic syndromes of any etiology are rated under 
Diagnostic Code 7121 as follows:

A 10 percent rating is warranted where the Veteran experiences 
intermittent edema of an extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or compression hosiery.  A 20 
percent rating is warranted for persistent edema, incompletely 
relieved by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous indurations, 
stasis pigmentation or eczema, and persistent ulceration.  The 
maximum 100 percent rating is warranted for massive board-like 
edema with constant pain at rest.

The service treatment records show that on a January 2004 
vascular surgery clinic consultation report, the Veteran 
complained of right upper extremity edema since July 2003 after 
starting Lamisil.  She had daily edema with no pain.  Physical 
examination demonstrated 1+ pitting of the dorsal hand and wrist.  
The provisional diagnosis was unilateral upper extremity edema of 
unknown etiology.  After clinical evaluation, the assessment was 
probable lymphedema tarda.  A February 2004 duplex ultrasound 
report shows no evidence of venous thrombus of the right jugular, 
right subclavian, right axillary, or right brachial veins.  Right 
upper extremity veins were compressible at the proximal elbow.  A 
March 2004 lymphoscintigraphy report shows an impression of 
moderate delay of lymphatic drainage from the right arm in 
comparison to the left with decreased number of draining lymph 
nodes visualized.  This finding was determined to be inconsistent 
with lymphedema tarda, although secondary lymphedema was not 
excluded.  In April 2004, the Veteran again reported mild edema 
of the right arm.

After service, an August 2005 general VA examination report shows 
the Veteran stated that she developed swelling in her right arm 
several years ago.  She was diagnosed with lymphedema with no 
known etiology.  The arm swelled worse in heat and with overuse, 
and was aggravated by typing.  There was aching, weakness, and 
cramping from the wrist to forearm.  She did not have any 
specific treatment, though she had an extensive work-up per the 
Veteran and her spouse.  She did not use compression garments.  
On physical examination of the right arm, there were no palpable 
deformities, no point tenderness, and no lesions.  There was some 
pitting of the mid forearm and grip strength was 15 pounds on the 
right and 9 pounds on the left.  On neurologic evaluation, deep 
tendon reflexes were 2+ above the waist.  The diagnosis was 
lymphedema. 

In May 2007, the Veteran indicated that her disability was 
gradually getting worse and that with difficulties in performing 
basic office skills and being trained as an Army Administrative 
Specialist, employment in the civilian sector would be self-
defeating.  She stated that her right arm cramped and the 
majority of the time it was swollen and painful to where she did 
not want to do anything.  She found that it was difficult to do 
the following: type, work a mouse, write, use eating utensils, do 
the dishes, mow the lawn, tie her shoes, apply makeup, brush her 
teeth, shave, walk the dog, garden, crochet and knit, sew, fish, 
lift anything over 10 pounds, draw and paint, ride a bicycle, 
play sports, and fold clothes.

As noted above, the Veteran was scheduled for VA examinations in 
July 2007 and December 2007 to give her every consideration in 
connection with her claim.  The record reflects, however, that 
the Veteran did not report for the examinations scheduled.  Under 
the laws and regulations, the Veteran has a responsibility of 
attending a VA examination to help establish entitlement to a 
claim. 38 C.F.R. §§ 3.326, 3.327.  Failure to report for an 
examination without good cause has consequences including 
deciding the claim based upon the evidence in record and, in some 
cases, denying the claim. 38 C.F.R. § 3.655.  Good cause 
includes, but is not limited to, the illness or hospitalization 
of the claimant, or the death of an immediate family member. 38 
C.F.R. § 3.655(a).  The Veteran did not offer any good cause for 
missing the examinations.  On a July 2010 brief, the Veteran's 
representative noted that the Veteran had failed to report for 
two VA examinations but the representative also did not offer any 
good cause for this.  Accordingly, the Board will decide the 
claim based on the evidence of record. 38 C.F.R. §§ 3.326, 3.655.

The record shows complaints of daily edema and pain in the right 
arm.  Clinical evaluation also shows some pitting edema of the 
hand and wrist in 2004 and the mid forearm in 2005.  While the 
medical evidence shows consistent findings of edema, the record 
is unclear on whether or not the Veteran has what can be 
considered persistent edema unrelieved by elevation of the arm, 
as required for the next higher 20 percent rating under 
Diagnostic Code 7121.  The Veteran is competent to state that her 
right arm swells most of the time, but medical evidence is 
necessary to determine whether an increased disability rating is 
warranted under the relevant rating criteria.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The medical evidence in this 
case is insufficient to warrant the next higher 20 percent 
rating.

The level of impairment in the right arm has been relatively 
stable throughout the appeals period, or at least has never been 
worse than what is warranted for a 10 percent rating.  While the 
Veteran has complained that her right arm disability has worsened 
in recent years, she has prevented VA from adequately evaluating 
the present severity of her disability by failing to show up for 
her scheduled examinations.  Therefore, the application of staged 
ratings (i.e., different percentage ratings for different periods 
of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual 
disability picture occurs where the diagnostic criteria do not 
reasonably describe or contemplate the severity and 
symptomatology of a veteran's service-connected disability.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an 
exceptional or unusual disability picture, then the Board must 
consider whether the disability picture exhibits other factors 
such as marked interference with employment or frequent periods 
of hospitalization. Thun, 22 Vet. App. at 115-116.  If so, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating; otherwise, the schedular evaluation is 
adequate, and referral is not required.  Thun, 22 Vet. App. at 
116.

The schedular evaluation in this case is adequate. A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability. The 
Veteran has not required hospitalization due to the service-
connected disability, and marked interference of employment has 
not been shown, as the Veteran last reported that she is 
unemployed.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

Last, an inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  The Veteran has asserted 
that she is unemployable because her right arm disability is 
aggravated by typing or office work and that administrative work 
is where she has experience.  However, the Veteran has not 
demonstrated that she is unable to find a job or has attempted to 
find a job.  The medical evidence also shows that she has mild 
edema and pain in the right arm but there is no mention of her 
being unemployable as a result of the right arm disability.  In 
spite of the Veteran's assertions, the issue of entitlement to a 
TDIU has not been adequately raised by the evidence of record, 
and it is inapplicable in this case.

The evidence more closely approximates the criteria for a 10 
percent rating for lymphadema of the right arm. 38 C.F.R. § 4.7.  
The preponderance of the evidence is against the claim for 
increase and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
right arm lymphedema is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


